Citation Nr: 1732562	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-02 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for limitation of left thigh abduction with scars, as residuals of left femur fracture. 

2.  Entitlement to an initial compensable rating for limitation of left thigh flexion, as a residual of left femur fracture. 

3.  Entitlement to an initial compensable rating for limitation of left thigh extension, as a residual of left femur fracture. 


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1966 to March 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted a 10 percent rating for residuals of a left femur fracture with scars.  The RO granted noncompensable ratings for limitations of left thigh flexion and extension in a May 2014 rating decision, ostensibly as additional residuals of the Veteran's left femur fracture.

The Board remanded the claim in December 2013 and August 2016 for additional development.  The Board finds that the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Board notes that the Missouri Veterans Commission filed a Form 646 Statement of Accredited Representation in May 2017.  A 2004 Power of Attorney Form 21-22 appointed this organization; in 2008, this was superseded by a Form 21-22 appointing the Disabled American Veterans as his representative.  However, in November 2013, the Veteran submitted a Pro Se Election Form, indicating that he wanted to represent himself.  As such, the Veteran is found to be unrepresented. 


FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's limitation of left thigh abduction with scars manifested by an inability to abduct his left thigh on non weight-bearing, active motion.   

2.  Throughout the appeal period the Veteran's limitation of left thigh flexion with scars manifested by, at worse, flexion to 120 degrees.  

3.  Throughout the appeal period, the Veteran's limitation of left thigh extension manifested in an inability to extend the left thigh on weight-bearing, active motion.   




CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent, but no higher, for limitation of left thigh abduction with scars have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.67, 4.71a, Diagnostic Code 5253 (2016).

2.  The criteria for an initial compensable rating for limitation of left thigh flexion have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.67, 4.71a, Diagnostic Code 5252 (2016).

3.  The criteria for an initial rating of 10 percent, but no higher, for limitation of left thigh extension have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.67, 4.71a, Diagnostic Code 5251 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).



Relevant Legal Principles 

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing, and if possible, with the range of opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14.

Currently, the Veteran is assigned a 10 percent rating for limitation of left thigh adduction with scars under DC 5253.  Diagnostic Code 5253 provides for a 10 percent rating where there is impairment of the thigh, resulting in limitation of rotation of the affected leg, such that he cannot toe-out more than 15 degrees, or where there is a limitation of abduction such that the Veteran cannot cross his legs. A 20 percent rating is warranted under Diagnostic Code 5253 where impairment of the thigh causes limitation of abduction of, motion lost beyond 10 degrees.  
38 C.F.R. § 4.71a.

The Veteran is also currently assigned a noncompensable rating for limitation of left thigh flexion under DC 5252.  Under DC 5252, a 10 percent rating is warranted for limitation of flexion of the thigh to 45 degrees, a 20 percent rating is warranted for limitation of flexion of the thigh to 30 degrees, a 30 percent rating for limitation of flexion to 20 degrees, and a 40 percent rating for limitation of flexion to 10 degrees. 38 C.F.R. § 4.71a.

The normal range of motion of the hip is flexion from 0 to 125 degrees and abduction from 0 to 45 degrees. 38 C.F.R. § 4.71, Plate II (2016).

The Veteran is also currently assigned a noncompensable rating for limitation of left thigh extension under DC 5251.  DC 5251 provides a sole 10 percent rating for extension of the thigh limited to 5 degrees.  

Analysis

The Veteran asserts that his residuals of a left femur fracture are more disabling then reflected in his current 10 percent rating.  

The Veteran was afforded a VA examination December 2011.  The Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  As an initial matter the Board acknowledges that the examination was not in full compliance with the provisions of Correia.  See August 2016 Board Remand.  However, the Board finds that the examination report, though incomplete, still provides range of motion testing that assists in determining the severity of the Veteran's disability picture. 

During the examination the Veteran denied having flare-ups of the left thigh.  Range of motion testing showed left hip flexion to 120 degrees and extension greater than 5 degrees with no objective evidence of painful motion.  The Veteran's left hip adduction was limited such that the Veteran could not cross his legs.  The Veteran's left hip rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The examiner noted that the Veteran's limitation was related to muscular control and stroke.  

On repetitive use testing, the Veteran did not show any additional limitation of range of motion.  The examiner noted no function loss for the left lower extremity but indicated that the Veteran's left thigh disability caused interference with sitting, standing, and or weight bearing.  

The Veteran denied localized tenderness or pain to palpation for the joints/soft tissue of the left hip.  Muscle strength testing showed full 5/5 strength with left hip flexion.  The Veteran had 4/5 muscle strength with left hip abduction and extension.  There Veteran showed no ankylosis of the left hip joint.  Imaging studies were negative for degenerative or traumatic arthritis.  
  
The Veteran was afforded an additional VA examination in March 2017.  During the examination the Veteran reported that he had tenderness and aches of the left femur over the scar for several years but no other significant residuals.  The examiner noted that the Veteran had a severe stroke in 2005 that left him with left side hemiparesis and foot drop.  The examiner further noted that left upper and lower extremity mobility and function were markedly decreased due to this.  The Veteran reported that he felt an ache at mid-thigh at times and that the scar areas sometimes itch, but otherwise did not have problems.  The Veteran denied hip or knee pain prior to stroke but reports having left side pain since then. 

The Veteran denied flare-ups of the left thigh.  The examiner noted that the Veteran has functional impairment of the left lower extremity due to stroke but not due to the residuals of his in-service femur fracture.  

On range of motion testing, the Veteran had left hip flexion to 125 degrees, extension to 30 degrees, abduction to 45 degrees, adduction to 5 degrees, external rotation to 20 degrees and internal rotation to 30 degrees.  

The examiner noted that the Veteran's hemiparesis residuals of stroke impaired the muscular function of the left lower extremity.  He further noted that the left lower leg does not have good muscular control and the Veteran is not able to actively abduct hip flexors and could only partially adduct in non weight-bearing due to poor control.  The examiner reported that the Veteran stood from his wheel chair using his right leg as primary and used his cane to stabilize.  The examiner noted that the Veteran had good strength and control in his right side extremities. 

The examiner noted that the Veteran was very unstable with weight-bearing and the elevated examination table was used to allow the Veteran structural support and safety with active range of motion.  While weight bearing, the Veteran was able to allow abduction and place his foot down to weight bear to measure length and repeat 3 times.  The Veteran could adduct and place left foot on top of the right foot two times.  On the third time he was able was able to cross his left foot over and touch the floor on the lateral side of the right foot.  The Veteran was unable to extend the hip at all.  The Veteran could forward flex the left thigh to 100 degrees flexion at the hip with standing.  

While lying supine, the Veteran was able to actively flex both hips past 120 degrees, and internal and external range of motion was full with passive assist.  Due to muscular dysfunction he could not actively accomplish without assistance.  All active range of motion planes were without complaints of pain in hip, knee or thigh.  

There was not additional loss of function or range of motion with repetitive use testing.  Muscle strength testing showed 4/5 muscle strength with left hip flexion and 2/5 muscle strength with extension and abduction.  The examiner noted that the loss of muscle strength was due to stroke.  Physical examination was negative for left hip ankylosis.     

With respect to the Veteran's limitation of left thigh abduction with scars, the Board finds that the preponderance of the evidence shows that a rating of 20 percent for limitation of abduction is warranted.  DC 5253 provides for a maximum 20 percent rating for abduction motion lost beyond 10 percent.  The March 2017 VA examination report indicates that the Veteran was unable to abduct his left thigh on active motion on non weight-bearing.  As such, the Board finds that a 20 percent rating under DC 5253 is warranted.  As 20 percent is the maximum rating allowed under DC 5253, the Board finds that the 20 percent rating a full grant of the benefits sought on appeal.    

As to the Veteran's rating for limitation of left thigh flexion, the Board finds that an initial compensable rating is not warranted.  The VA examinations of record indicate that the Veteran's left thigh flexion was limited to no worse than 100 degrees with weight-bearing, active motion.  At no point during the pendency of the appeal did the Veteran have left hip flexion limited to 45 degrees.  As such an initial compensable rating under DC 5252 is not warranted.  

Finally, regarding the Veteran's limitation of left thigh extension, the Board finds that the evidence of record indicates that the Veterans disability more nearly approximates the criteria for a 10 percent initial rating.  The March 2017 VA examination report indicates that the Veteran was unable to extend his hip with weight bearing.  As such, he is entitled a 10 percent rating under DC 5251.  As 10 percent is the maximum rating allowed under DC 5251, the Board finds that the 10 percent initial rating is a full grant of the benefits sought on appeal.    

The Board has also considered whether the Veteran is entitled to an additional separate rating based on left thigh scar.  38 C.F.R. 4.118, DC 7802, 7804.  However, the March 2017 examination report indicates that the Veteran's left thigh scar is not unstable and does not have a total area equal to or greater than 39 square cm (6 square inches).  The examiner noted that the Veteran's scar is healed, non tender, superficial post-surgical linear scar.  There is no muscular deficit or herniation in or around the site and the scar is flesh colored.  Thus, a separate rating for scars is not warranted.  


ORDER

Entitlement to an initial 20 percent rating for limitation of left thigh adduction with scars, as residuals of left femur fracture is granted. 

Entitlement to an initial compensable rating for limitation of left thigh flexion, as a residual of left femur fracture is denied. 

Entitlement to an initial 10 percent rating for limitation of left thigh extension, as a residual of left femur fracture is granted. 


____________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


